


109 HR 5964 IH: Rural Employment and Forest

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5964
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish management priorities for Federal forest
		  lands in Oregon and Washington covered by the Northwest Forest Plan that will
		  protect old growth timber while improving the health of young managed stands,
		  increasing the volume of commercial timber available from these lands, and
		  providing economic opportunities in rural areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Employment and Forest
			 Restoration Act of 2006.
		2.DefinitionsIn this section:
			(1)Northwest forest
			 planThe term
			 Northwest Forest Plan means the collection of documents issued
			 in 1994 and entitled Final Supplemental Environmental Impact Statement
			 and Record of Decision for Amendments to Forest Service and Bureau of Land
			 Management Planning Documents within the Range of the Northern Spotted
			 Owl and Standards and Guidelines for Management of Habitat for
			 Late-Successional and Old-Growth Forest Related Species Within the Range of the
			 Northern Spotted Owl.
			(2)Emerging
			 marketThe term
			 emerging market means a new or developing market for small
			 diameter and underutilized wood products, special forest products, and other
			 restoration forestry by-products.
			(3)Forest
			 healthThe term forest
			 health refers to conditions that enable forested land—
				(A)to be durable,
			 resilient, and less prone to uncharacteristic wildfire, while supporting viable
			 native species assemblages; or
				(B)to have, or to
			 develop, historic species composition, function and structure, and hydrologic
			 function.
				(4)Late-successional
			 reserveThe term
			 late-successional reserve means land area designated as a
			 late-successional reserve pursuant to the Northwest Forest
			 Plan.
			(5)Low-impact
			 equipmentThe term
			 low-impact equipment means any device used in silviculture for
			 restorative, maintenance, or extraction purposes that minimizes or eliminates
			 impacts to soils and other resources.
			(6)Old
			 growthThe term old
			 growth means late-successional and mature multi-storied conifer forest
			 stands, generally more than 120 years old as of the date of the enactment of
			 this Act, that provide, or are likely to provide, complex habitat for
			 associated species assemblages.
			(7)Rural and Rural
			 AreaThe terms
			 rural and rural area mean the area of a State not
			 located within a city or town that has a population of 50,000 or more
			 inhabitants, as defined by the Bureau of the Census using the latest decennial
			 census of the United States.
			(8)Value-addedThe term value-added means
			 the additional processing of a product to increase its economic value and to
			 create additional jobs and benefits where the processing is carried out.
			(9)Young managed
			 standsThe term young
			 managed stand means a stand of trees where the overstory has been
			 mechanically removed and the stand has been artificially regenerated.
			3.FindingsCongress finds the following:
			(1)The Northwest Forest Plan can be better
			 implemented, and the forests within its boundaries can be better managed.
			 Better implementation, management, and funding could significantly improve
			 protection for native forest ecosystems and wildlife, produce more desirable
			 forest conditions, and substantially increase sustainable timber production and
			 economic opportunities for rural areas.
			(2)Regeneration logging of old-growth forests
			 diminishes biodiversity and habitat for rare, threatened, and endangered
			 species, and generally makes forests less healthy, resilient, and durable.
			 Old-growth logging creates intense public controversy that has prevented
			 attainment of the social and economic goals of the Northwest Forest Plan.
			 Thinning in younger previously managed forests, and even some dense mature
			 stands, on the contrary, can help recover habitat, reduce controversy, create
			 certainty and stability in wood fiber production, and produce desirable
			 forests.
			(3)To
			 improve habitat, create more desirable forest conditions, and capture future
			 commodity production potential, the Forest Service and Bureau of Land
			 Management should implement an accelerated thinning regime across a wide
			 landscape, primarily in young managed stands, and fire suppressed stands at
			 risk of uncharacteristically severe disturbance.
			(4)There are vast
			 unmet thinning needs across the range of the Northwest Forest Plan. Currently
			 there are over one million acres of young managed stands designated as
			 Late-Successional Reserves within the range of the Northwest Forest Plan that
			 need immediate thinning, or will need thinning in the near future. There are
			 approximately one million acres of young managed stands designated as matrix
			 that are also in immediate need of thinning, or will need thinning in the near
			 future.
			(5)The Forest Service
			 estimates that thinning the millions of acres of young managed stands in Oregon
			 and Washington could produce well over 6 billion board-feet of commercial
			 timber over the next two decades. In addition, aggressive thinning in drier
			 forests could produce many tons of non-commercial but usable wood fiber, in
			 addition to commercial timber, as well as reduce fire risk and create more
			 desirable forests by significantly increasing their resiliency and
			 durability.
			(6)The timber
			 industry within the range of the Northwest Forest Plan has largely re-tooled
			 its existing mills to process the smaller-diameter commercial timber generated
			 from thinning young managed stands and is much less dependent on large-diameter
			 old-growth trees. In addition, one of the obstacles to economic success within
			 the industry and many rural areas is access to a stable and sustainable supply
			 of this smaller-diameter wood.
			(7)A
			 program of intensive and accelerated thinning in young managed stands, and
			 unhealthy fire-prone stands, could annually yield more than double the volume
			 of commercial timber products over the current production from Federal lands
			 under the Northwest Forest Plan.
			(8)The Olympic and
			 Siuslaw National Forests represent 9 percent of the National Forest System land
			 in Oregon and Washington under the Northwest Forest Plan, but in 2003 produced
			 almost 20 percent of the volume in this area. The primary reason for the
			 productivity of these two national forests is the absence of appeals and
			 litigation due to local agency emphasis on thinning second-growth stands and
			 the commitment of the Forest Service to, and participation in, locally-driven
			 collaborative efforts.
			(9)The Siuslaw
			 National Forest generates approximately 20 million board-feet annually, with
			 the potential to generate 50 million board-feet, from second-growth stands,
			 resulting in millions of dollars for additional restoration projects, other
			 forest accounts, payments to local counties, and the Federal treasury.
			(10)The Gifford
			 Pinchot National Forest was once the top producing forest in the State of
			 Washington. Harvest dropped substantially, to approximately 2 million
			 board-feet of timber per year, due to controversy over old-growth logging.
			 Since shifting to an emphasis on thinning second-growth stands and
			 collaborative restoration, the this national forest can now produce nearly 18
			 million board-feet of commercial timber annually with little controversy,
			 appeals, or litigation.
			(11)Thinning young
			 managed stands and restoring drier forests to a more resilient, durable
			 condition could significantly contribute to improved forest health, water
			 quality, wildlife and vegetation diversity, and the development of vital
			 old-growth ecosystems.
			(12)Thinning young
			 managed stands, the development of locally owned manufacturing, and increased
			 access to existing and emerging markets could provide thousands of jobs and
			 much-needed economic activity in depressed rural areas within the range of the
			 Northwest Forest Plan.
			(13)Absent adequate protections for old-growth
			 forest stands and associated species, the survey for old-growth dependent
			 species and resulting management requirements are desirable and necessary
			 management tools. However, it is unnecessary for the management of young
			 managed stands and only impedes management to improve forest health. Absent
			 commercial logging of old-growth stands within the range of the Northwest
			 Forest Plan, it is no longer necessary to require surveys of old-growth
			 dependent species.
			4.Management
			 directives
			(a)Forest health
			 projects; prioritizationEach
			 Forest Service and Bureau of Land Management administrative unit containing
			 land managed under the Northwest Forest Plan shall plan and implement projects
			 to enhance the forest health of land managed by the administrative unit. The
			 resources of the administrative unit shall be prioritized so that projects
			 described in subsections (b) and (c) are planned for treatment, and treatment
			 has begun of significant acreage, before planning of projects described in
			 subsections (d) and (e) is commenced.
			(b)Enhancement of
			 late-successional forest developmentThe highest priority shall be given to
			 projects involving variable density thinning treatments to enhance
			 late-successional forest development in young managed stands. Projects shall
			 avoid impacts to unstable slopes, and avoid disturbance to aquatic systems and
			 soils. All projects shall comply with the management guidelines for
			 late-successional reserves contained in the Northwest Forest Plan, except,
			 notwithstanding the 80-year age limit for late-successional reserve management,
			 active management to improve forest health in young managed stands may occur up
			 to 120 years of age in a late-successional reserve. Appropriate thinning
			 prescriptions for a late-successional reserve shall be site-specific to
			 individual young managed stands, taking into account factors such as the slope
			 aspect, soil type, hydrology, geomorphology, and vegetation composition of the
			 site.
			(c)Improvement of
			 dry forest types with historically frequent fire eventsThe second highest priority shall be given
			 to projects to increase durability and resiliency in dry forest types with
			 historically frequent fire. Projects shall create more desirable forest
			 conditions by restoring durable forest structure and composition such that
			 fires maintains rather than destroys old-growth features. Projects shall avoid
			 impacts to unstable slopes, and avoid disturbance to aquatic systems and soils,
			 and protect legacy features, including living and dead large overstory trees.
			 Appropriate thinning prescriptions shall be site-specific to individual young
			 managed stands, taking into account factors such as the slope aspect, soil
			 type, hydrology, geomorphology, and vegetation composition of the site.
			(d)Testing of
			 innovative management techniques and strategiesAn administrative
			 unit may plan and implement silvicultural projects under this section that test
			 new and innovative management techniques and strategies in adaptive management
			 areas under the Northwest Forest Plan. Projects shall avoid impacts to unstable
			 slopes, streams, and soils, as defined in the Northwest Forest Plan, as well as
			 identified old growth forests.
			(e)Other
			 projectsAn administrative
			 unit covered by this section shall not plan, advertise, contract, or implement
			 any harvest of timber in an old-growth stand, except for noncommercial use,
			 noncommercial purposes in an emergency situation, such as wildland
			 fire-fighting, or to improve or protect forest health. Other projects may
			 include any management activity allowed by the Northwest Forest Plan.
			(f)Survey and
			 manageThe Forest Service and
			 Bureau of Land Management shall not be required to implement surveys required
			 in the 1994 Survey and Manage Record of Decision, as well as the 2001 and 2004
			 Records of Decision. Surveys may be performed by the Forest Service or Bureau
			 of Land Management at their discretion.
			5.Rural employment
			 directives
			(a)Best Value
			 Contracting CriteriaThe
			 Forest Service and Bureau of Land Management shall consider how they plan,
			 package, and offer contracts and sales to restore young managed stands to
			 achieve maximum employment in rural areas. In implementing projects, the Forest
			 Service and Bureau of Land Management shall select a source for performance of
			 a sale, contract, or agreement on a best value basis with consideration of one
			 or more of the following:
				(1)Ability of the
			 offeror to meet project ecological objectives and the sensitivity of the
			 resources being treated.
				(2)The use of
			 low-impact equipment or techniques that will minimize or eliminate impacts on
			 soil.
				(3)The ability of the
			 offeror to benefit local economies through the retention or creation of
			 employment or training opportunities in performing the restorative
			 treatments.
				(4)The ability of the
			 offeror to ensure that wood and other by-products are processed locally and
			 contribute to the development of value-added products for an existing market or
			 emerging market.
				(b)Retention and
			 Creation of Jobs in rural areasIn awarding a Federal contract for projects
			 described in section 4, the Forest Service and Bureau of Land Management, in
			 evaluating bids and proposals, shall give consideration to local contractors
			 who are from, or who provide employment or training for workers in, an
			 economically disadvantaged rural area, including those historically
			 timber-dependent areas that have been affected by reduced timber harvesting on
			 Federal lands and other forest-dependent rural areas isolated from significant
			 alternative employment opportunities.
			6.Preparation of
			 programmatic environmental documentation
			(a)NEPA
			 documentationEach Forest
			 Service and Bureau of Land Management administrative unit containing land
			 managed under the Northwest Forest Plan may prepare programmatic environmental
			 documentation pursuant to the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) at the appropriate scale (District, watershed, or
			 subwatershed) to study the significant environmental effects of the major
			 Federal actions contemplated in projects authorized by section 4.
			(b)Elimination of
			 repetitive discussions of issuesIf programmatic environmental documentation
			 is prepared under subsection (a), the Forest Service or Bureau of Land
			 Management administrative unit may eliminate repetitive discussions of the same
			 issues and focus on the actual issues ripe for decision at subsequent levels of
			 environmental review. Subsequent levels of environmental review may tier to the
			 programmatic environmental document by summarizing the issues discussed in the
			 broader statement and incorporate discussions from the broader statement by
			 reference.
			7.Implementation
			 requirements and authorization of appropriations
			(a)Relation to
			 northwest forest planThis
			 Act is intended to supplement the requirements of the Northwest Forest Plan.
			 Except as provided in section 4, all projects on land managed under the
			 Northwest Forest Plan shall be planned and implemented in compliance with the
			 Northwest Forest Plan and all other applicable laws.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $50,000,000 for each fiscal year to plan and
			 implement projects under section 4. Amounts appropriated pursuant to this
			 authorization of appropriation shall remain available until expended. This
			 authorization of appropriations is in addition to any other authorization of
			 appropriations for the Forest Service or the Bureau of Land Management.
			(c)Treatment of
			 proceeds from certain projects
				(1)Retained
			 proceedsSubject to paragraph
			 (2), an administrative unit of the Forest Service or the Bureau of Land
			 Management may retain proceeds from the sale of commercial timber resulting
			 from a project described in section 4(b) for use in planning and implementing
			 other projects under such section and other projects to improve forest health
			 of land managed under the Northwest Forest Plan.
				(2)Relation to
			 other forest receipt lawsNothing in this Act shall affect deposits
			 to the Knudsen-Vanderburg Reforestation Trust Fund established under section 3
			 of the Act of June 9, 1930 (16 U.S.C. 576b), the requirement to make payments
			 to States or counties under any provision of law, or other obligations related
			 to receipts obtained from the sale of forest products from Federal land.
				
